Title: From Benjamin Franklin to William Franklin, 2 July 1768
From: Franklin, Benjamin
To: Franklin, William


Dear Son,
London, July 2, 1768.
Since my last I have received yours of May 10 dated at Amboy,  which I shall answer particularly by next week’s packet. I purpose now to take notice of that part wherein you say it was reported at Philadelphia I was to be appointed to a certain office here, which my friends all wished, but you did not believe it for the reason I had mentioned. Instead of my being appointed to a new office, there has been a motion made to deprive me of that I now hold, and I believe for the same reason, though that was not the reason given out, viz. my being too much of an American; but, as it came from Lord Sandwich our new Post Master General who is of the Bedford party,  and a friend of Mr. Grenville, I have no doubt that the reason he gave out, viz. my non-residence, was only the pretence, and that the other was the true reason; especially as it is the practice in many other instances to allow the non-residence of American officers who spend their salaries here, provided care is taken that the business be done by deputy or otherwise.
The first notice I had of this was from my fast friend Mr. Cooper, Secretary of the Treasury. He desired me by a little note to call upon him there, which I did, when he told me, that the Duke of Grafton had mentioned to him some discourse of Lord Sandwich’s as if the office suffered by my absence, and that it would be fit to appoint another, as I seemed constantly to reside in England: that Mr. Todd the Secretary of the Post Office had also been with the Duke, talking to the same purpose &c. That the Duke had wished him (Mr. Cooper) to mention this to me, and to say to me at the same time that though my going to my post might remove the objection, yet if I chose rather to reside in England, my merit was such in his opinion, as to entitle me to something better here, and it should not be his fault if I was not well provided for. I told Mr. Cooper that without having heard any exception had been taken to my residence here, I was really preparing to return home, and expected to be gone in a few weeks. That however I was extremely sensible of the Duke’s goodness in giving me this intimation and very thankful for his favourable disposition towards me; that having lived long in England, and contracted a friendship and affection for many persons here, it could not but be agreeable to me to remain among them some time longer, if not for the rest of my life; and that there was no nobleman to whom I could from sincere respect for his great abilities, and amiable qualities, so cordially attach myself, or to whom I should so willingly be obliged for the provision he mentioned, as to the Duke of Grafton, if his Grace should think I could, in any station where he might place me, be serviceable to him and to the public. Mr. Cooper said he was very glad to hear I was still willing to remain in England, as it agreed so perfectly with his inclinations to keep me here. Wished me to leave my name at the Duke of Grafton’s as soon as possible and to be at the Treasury again the next board day. I accordingly called at the Duke’s and left my card; and when I went next to the Treasury, his Grace not being there, Mr. Cooper carried me to Lord North, Chancellor of the Exchequer,  who said very obligingly, after talking of some American affairs, I am told by Mr. Cooper that you are not unwilling to stay with us, I hope we shall find some way of making it worth your while. I thanked his lordship, and said I should stay with pleasure if I could any ways be useful to government. He made me a compliment, and I took my leave, Mr. Cooper carrying me away with him to his country house at Richmond to dine and stay all night. He then told me that Mr. Todd had been again at the Duke of Grafton’s and that upon his (Mr. Cooper’s) speaking in my behalf, Mr. Todd had changed his stile, and said I had to be sure a great deal of merit with the office, having by my good management regulated the posts in America, so as greatly to encrease the revenue; that he had had great satisfaction in corresponding with me while I was there, and he believed they never had a better officer &c. The Thursday following, being the birth-day,  I met with Mr. Todd at Court; he was very civil, took me with him in his coach to the Kings Arms in the city, where I had been invited to dine by Mr. Trevor,  with the gentlemen of the Post-office; we had a good deal of chat after dinner between us too, in which he told me Lord Sandwich (who was very sharp) had taken notice of my stay in England, and said if one could do the business, why should there be two &c. On my telling Mr. Todd that I was going home, (which I still say to every body, not knowing but that what is intimated above may fail of taking effect) he looked blank and seemed disconcerted a little, which makes me think some friend of his was to have been vested with my place; but this is surmise only. We parted very good friends. That day I received another note from Mr. Cooper directing me to be at the Duke of Grafton’s next morning, whose porter had orders to let me in. I went accordingly, and was immediately admitted. But his Grace being then engaged in some unexpected business, with much condescension and politeness made that apology for his not discoursing with me then, but wished me to be at the Treasury at twelve the next Tuesday. I went accordingly, when Mr. Cooper told me something had called the Duke into the country, and the board was put off, which was not known till it was too late to send me word; but was glad I was come, as he might then fix another day for me to go again with him into the country; the day fixed was Thursday. I returned yesterday, should have stayed till Monday, but for writing by these vessels. He assures me the Duke has it at heart to do something handsome for me. Sir John Pringle who is anxious for my stay, says, Mr. Cooper is the honestest man of a courtier that he ever knew, and he is persuaded they are in earnest to keep me. The piece I wrote against smuggling in the Chronicle of November last, and one in April on the labouring poor, (you will find it in the Gentleman’s Magazine for that month) have been lately shown by Mr. Cooper to the Chancellor of the Exchequer, and to the Duke, who have expressed themselves much pleased with them. I am to be again at the Treasury on Tuesday next by appointment of Mr. Cooper. Thus particular I have been, that you may judge of this affair. For my own thoughts, I must tell you that though I did not think fit to decline any favour so great a man expressed an inclination to do me, because at court if one shews an unwillingness to be obliged it is often construed as a mark of mental hostility, and one makes an enemy; yet so great is my inclination to be at home, and at rest, that I shall not be sorry if this business falls through, and I am suffered to retire with my old post; nor indeed very sorry if they take that from me too on account of my zeal for America, in which some of my friends have hinted to me I have been too open. I shall soon be able, I hope by the next packet, to give you farther light. In the mean time as no one but Sir J. knows of the treaty,  I talk daily of going in the August packet at farthest. And when the late Georgia appointment of me to be their agent is mentioned as what may detain me, I say, I have yet received no letters from that Assembly, acquainting me what their business may be; that I shall probably hear from them before that packet sails. That if it is extraordinary and of such a nature as to make my stay another winter necessary, I may possibly stay, because there would not be time for them to chuse another; but if it is common business I shall leave it with Mr. Jackson and proceed. I do not, by the way, know how that appointment came about, having no acquaintance that I can recollect in that country. It has been mentioned in the papers some time, but I have only just now received a letter from Governor Wright, informing me that he had that day given his assent to it, and expressing his desire to correspond with me on all occasions, saying the Committee, as soon as they could get their papers ready, would write to me and acquaint me with their business. We have lost Lord Clare from the Board of Trade. He took me home from Court, the Sunday before his removal, that I might dine with him as he said alone, and talk over American affairs. He seemed as attentive to them as if he was to continue ever so long. He gave me a great deal of flummery; saying that though at my examination I answered some of his questions a little pertly,  yet he liked me from that day, for the spirit I showed in defence of my country; and at parting, after we had drank a bottle and half of claret each, he hugged and kissed me, protesting he never in his life met with a man he was so much in love with. This I write for your amusement. You see by the nature of this whole letter that it is to yourself only. It may serve to prepare your mind for any event that shall happen. If Mr. Grenville comes into power again in any department respecting America,  I must refuse to accept of any thing that may seem to put me in his power, because I apprehend a breach between the two countries; and that refusal will give offence. So that you see a turn of a die may make a great difference in our affairs. We may be either promoted, or discarded; one or the other seems likely soon to be the case, but ’tis hard to divine which. I am myself grown so old as to feel much less than formerly the spur of ambition, and if it were not for the flattering expectation, that by being fixed here I might more effectually serve my country, I should certainly determine for retirement, without a moment’s hesitation. I am as ever, your affectionate father,
B. Franklin.
